WARD, Circuit Judge.
Judge Hough has held not only that the plaintiff’s patent is valid, but that it is a pioneer, entitled to the most liberal range of equivalents. Although the granting of a preliminary injunction is a matter of discretion, it is our practice in this district to follow the prior decisions of our colleagues. An alloy of cerium and magnesium was held in the adjudicated case to be an infringement, and I think the alloy of cerium and cadmium used by the defendant quite as much so. Therefore a preliminary injunction must go. As the defendant insists that this will increase the danger to life in the mines, and as the infringement consists merely of the use of a metal pin costing two or three cents in the igniting device, I will suspend its operation until the further order of the court, so far -as to let the defendant supply metal pins for use in safety lamps heretofore sold, upon giving proper security to the complainant for the payment of any damages or profits that may be awarded to it. Hereafter the defendant must sell only safety lamps equipped with the paraffine friction igniter which it says in its catalogue for 1914 is safer than its metal pin igniter.